       Case 6:21-cv-00709-ADA-JCM Document 1 Filed 07/08/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

PAULA BROCK,                                 §
Plaintiff,                                   §
                                             §
V.                                           §       CIVIL ACTION NO.: 6:21-cv-00709
                                             §
                                             §                      JURY
NATIONAL RAILROAD PASSENGER                  §
CORPORATION d/b/a AMTRAK,                    §
Defendant.                                   §

     DEFENDANT NATIONAL RAILROAD PASSENGER CORPORATION’S
                      NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES JUDGE FOR THE WESTERN DISTRICT OF
TEXAS, WACO DIVISION:

       Defendant National Railroad Passenger Corporation d/b/a Amtrak (“Amtrak”), by

and through its undersigned counsel, files this Notice of Removal pursuant to 28 U.S.C.

§ 1446, and states as follows:

       1.     Plaintiff is Paula Brock. Defendant is Amtrak.

       2.     On June 7, 2021, Plaintiff sued Defendant for personal injury and resulting

damages in the 169th Judicial District of Bell County, Texas; suit entitled Paula Brock v.

National Railroad Passenger d/b/a Amtrak, Cause No. 21DCV325280. A true and

correct copy of all processes, pleadings, and orders served upon Defendant, as well as

Defendant’s Answer, in the state court action are filed with this notice as required by 28

U.S.C. § 1446(a), and included in the Appendix to this Notice of Removal.

       3.     Defendant was served with this suit on June 10, 2021. Defendant timely

files this Notice of Removal within the 30-day time period required by 28 U.S.C. §

1446(b). Bd. of Regents of Univ. of Tex. Sys. v. Nippon Tel. & Tel. Corp., 478 F.3d 274,

278 (5th Cir. 2007).


D Notice of Removal                                                                Page 1
       Case 6:21-cv-00709-ADA-JCM Document 1 Filed 07/08/21 Page 2 of 4




       4.     A state court action may be properly removed to federal court only if the

case falls within the original jurisdiction of the federal courts. 28 U.S.C. § 1441(a).

Section 1331 confers original jurisdiction to the federal district courts “of all civil actions

arising under the Constitution, laws or treaties of the United States.” 28 U.S.C. § 1331.

Jurisdiction founded on a claim or right arising under the Constitution, treaties or laws of

the United States is known as federal-question jurisdiction.

       5.     This court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331,

in that this case involves a federal question. Pursuant to 28 U.S.C. § 1349, the district

courts “shall not have jurisdiction of any civil action by or against any corporation upon

the ground that it was incorporated by or under an act of Congress, unless the United

States is the owner of more than one-half of its capital stock.” Amtrak was created by

an act of Congress, 45 U.S.C. § 501, et. seq., and was incorporated pursuant to 45

U.S.C. §§ 541 and 542. The United States is the owner of more than one-half of

Amtrak’s capital stock. Thus, the district court has original jurisdiction of this matter.

Federal Intermediate Credit Bank v. Mitchell, 277 U.S. 213 (1928), Pacific Railroad

Removal Cases, 115 U.S. 1 (1885); Osborne v. Bank of United States, 22 U.S. 738

(1824).

       6.     Under 28 U.S.C. § 1441(a), venue of the removed action is proper in this

Court as the district and division embracing the place where the state action is pending.

The state court cause was filed in the District Court, 169th Judicial District of Bell

County, Texas, which falls within the United States District Court for the Western District

of Texas, Waco Division.




D Notice of Removal                                                                     Page 2
       Case 6:21-cv-00709-ADA-JCM Document 1 Filed 07/08/21 Page 3 of 4




       7.     Defendant Amtrak, the removing party, will promptly give adverse parties

written notice of the filing of this Notice of Removal as required by 28 U.S.C. § 1446(d).

Defendant will also promptly file a copy of this Notice of Removal with the District Clerk

of the District Court, 169th Judicial District of Bell County, Texas, pursuant to 28 U.S.C.

§ 1446(d).

       8.     Since there is only one defendant, all named defendants in this matter,

consent to this removal, by and through its attorney, as evidenced by the official notice

of consent below.

       9.     Defendant Amtrak demanded a jury in the state court lawsuit. Defendant

Amtrak hereby requests a jury trial in this cause.

       WHEREFORE, Amtrak, pursuant to these statutes and in conformance with the

requirements set forth in 28 U.S.C. § 1446, removes the suit entitled “Paula Brock v.

National Railroad Passenger d/b/a Amtrak”, Cause No. 21DCV325280, from the District

Court, 169th Judicial District of Bell County, Texas, on this 8th day of July, 2021, to the

United States District Court for the Western District of Texas, Waco Division.

                                          Respectfully submitted



                                          _________________________________
                                          Meggan Shel Crow
                                          Texas State Bar No. 24037860
                                          mcrow@bajb.com
                                          Robert B. Burns, Jr.
                                          Texas State Bar No. 03450400
                                          bburns@bajb.com
                                          BURNS ANDERSON JURY & BRENNER, L.L.P.
                                          P. O. Box 26300
                                          Austin, Texas 78755-6300
                                          512.338.5322 (telephone)
                                          512.338.5363 (facsimile)



D Notice of Removal                                                                 Page 3
       Case 6:21-cv-00709-ADA-JCM Document 1 Filed 07/08/21 Page 4 of 4




                                          ATTORNEYS FOR DEFENDANT,
                                          NATIONAL RAILROAD PASSENGER
                                          CORPORATION, d/b/a AMTRAK



       CERTIFICATION OF DEFENDANT’S CONSENT FOR REMOVAL

       All defendants, being only one defendant herein, by and through its undersigned
counsel, certify that it consents to the removal of this case to federal court, on this 8th
day of July, 2021.



                                          _________________________________
                                          Robert B. Burns, Jr.




                            CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing
document has been forwarded to the parties listed below by electronic notice this 8th
day of July, 2021, in accordance with Rule 5, Federal Rules of Civil Procedure.

VIA E-SERVICE
Abraham C. Bloomenstiel
Law Office of Joel M. Vecchio, P.C.
101 E. Park Blvd.
Plano, Texas 75075

ATTORNEYS FOR PLAINTIFF,
PAULA BROCK



                                          _________________________________
                                          Robert B. Burns, Jr.




D Notice of Removal                                                                 Page 4
